          Case 1:20-cv-02321-LGS Document 108 Filed 08/04/21 Page 1 of 2




                                                600 Third Avenue, 22nd Floor | New York, NY 10016-1915 | bsk.com

                                                                                    MICHAEL P. COLLINS, ESQ.
                                                                                            mcollins@bsk.com
                                                                                               P: 646.253.2318
                                                                                               F: 646.253.2368
July 29, 2021
                             Defendants sealing application is GRANTED for substantially the reasons
Via ECF                      stated in Defendants' letter. The materials at docket numbers 96, 97, 98 and
                             99 shall remain under seal with access limited to the parties listed in the
Hon. Lorna G. Schofield appendix at docket number 95. Defendants shall file the redacted
United States District Court documents on the public docket by August 11, 2021.
Southern District of New York
500 Pearl Street             The Clerk of Court is respectfully directed to close the motion at Dkt. No. 95.
New York, NY 10007
(212) 805-0288               Dated: August 4, 2021
                                     New York, New York
Re.    Sankalp Bhatnagar v. Parsons School of Design and the New School
       Case no. 20-cv-2321 (LGS)

Dear Judge Schofield,

In accord with the Court’s Order of July 22, 2021, docket no. 102, this letter identifies specific
portions of Defendant’s reply memorandum and supporting papers that contain sensitive,
confidential information. Proposed redactions are attached and outlined below and have been
placed using the three-part test outlined in Lugosch v. Pyramid Co., 435 F.3d 110, 119-120 (2d
Cir. 2006), which provides that the court:

    (1) determine whether the documents are judicial documents and a common law presumption
        of access attaches;

    (2) determine the weight of the presumption of access; and

    (3) balance the presumption of access against competing considerations such as impairment of
        law enforcement, judicial efficiency, and the privacy interests of those resisting disclosure.

In this case, redactions are appropriate in the following instances because the redacted portions of
the documents contain protected health information in which Plaintiff has a strong privacy interest
as outlined in Plaintiff’s letter of July 14, 2021.

        Defendant’s Response to Additional Alleged Facts Pursuant to Rule 56.1

                Statement 10
                Response to Statement 10

        Defendant’s Reply Memorandum of Law




12839213.1 7/29/2021
          Case 1:20-cv-02321-LGS Document 108 Filed 08/04/21 Page 2 of 2

Page 2
Hon. Lorna G. Schofield
July 29, 2021
                Page 6, first full paragraph, 3rd sentence

Likewise, the following redaction of a student’s name is appropriate based on the privacy interests
of graduate students at Parsons School of Design who are not parties to this lawsuit and whose
personally identifiable education records are barred from disclosure under the Family Educational
Rights and Privacy Act. Students’ names were redacted from the document production during
discovery; however, upon further review, the following additional redaction of a student’s name
is required.

        Exhibit 43 Other Students

                Page 1, student name

The few redactions requested by Defendant are tailored to protect the interests outlined in Lugosch,
and Defendant submits that the Court’s motion may be decided without direct reference to the
names of other Parsons’ graduate students or particularized references to Plaintiff’s protected
health information.

                                                        Respectfully submitted,

                                                        BOND, SCHOENECK & KING, PLLC



                                                        Michael P. Collins

Encl.
cc: Counsel of record




12839213.1 7/29/2021
